DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/28/21 have been fully considered but they are not persuasive.  The new features recited in claim 1 are taught by Weaver as detailed in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al. US 2014/0371921 (“Weaver”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Weaver discloses:
1.	A method of adjusting an energy usage of a usage area, the method comprising steps of:
providing a gateway device for receiving an aggregate energy usage signal of the usage area wherein the usage area comprises at least one electrically powered device (e.g., [0019], [0052]);

creating a user energy profile using either one of the user application on the user computing device and a server (e.g., [0038]-[0039], [0042]-[0044], [0079]-[0082]); and
adjusting an energy usage of the at least one electrically powered device in the usage area using the gateway device (e.g., Fig. 3 #320) and based on the user energy profile (e.g., Fig. 3 #305);
 the user energy profile comprising a demand response preference (e.g., [0039]), an occupancy of the usage area (e.g., [0080]), and an energy savings preference (e.g., [0079]-[0082]);
wherein the demand response preference comprises a preference for either one of to opt-in and opt-out of demand response events (e.g., [0039]: “These instructions, for example, may command energy manager to conserve energy relating to one or more structures that are subscribed to a demand response program”);
wherein the occupancy of the usage area is determined by obtaining location information of at least one occupant and determining whether the at least one occupant is in the usage area (e.g., [0080]: “Energy manager may also poll user if user is the only one home or if other friends or relatives are at home to determine what actions should be taken”); and
wherein the energy savings preference comprises at least one of a preferred energy savings (e.g., [0079]-[0082]: “money savings goal”, “pre-set energy budget target”) and either one of an aggressive energy savings and conservative energy savings.

4.	The method as set forth in claim 1, further including the step of measuring the aggregate energy usage of the usage area with the gateway device and determining 2the energy usage of the at least one electrically powered device with the gateway device based on the aggregate energy usage (e.g., [0037], [0052]).  
5.	The method as set forth in claim 1, wherein the step of adjusting comprises adjusting the energy usage of the at least one electrically powered device in the usage area (e.g., Fig. 3 #320) based on the energy usage of the at least one electrically powered device (e.g., Fig. 3 #310).  
7.	The method as set forth in claim 1, wherein the user energy profile includes at least one of input provided by a user, input based on energy usage in a usage area, input provided by an energy provider, input provided via a server, and input provided by a person other than the user and wherein the user energy profile further comprises at least one of an energy usage preference, and a temperature preference (e.g., [0038], [0042]-[0044]).
15.	The method as set forth in claim 7, wherein the method further comprises a step of sharing demand response information, and wherein the demand response information comprises at least one of an estimate of a potential total energy saved, an actual total energy saved, a notification of a demand response event, a notification of the energy usage for the at least one electrically powered device, a notification of a temperature in the usage area, and a notification of the occupancy of the usage area (e.g., [0039]-[0041], [0072], [0080], [0082]).4  

19.	The method as set forth in claim 17, wherein the step of adjusting further comprises steps of:
uploading the user energy profile and the energy usage of the at least one electrically powered device in the usage area to the server (e.g., [0031]);
determining the energy usage of the at least one electrically powered device and determining the at least one electrically powered device in the usage area to control during a demand response event based on the user energy profile, wherein the step of determining comprises at least one of the step of prioritizing the control of the at least one electrically powered device in the usage area and the step of scheduling the control of the at least one electrically powered device in the usage area (e.g., Fig. 3); and
allowing the energy provider to control the at least one electrically powered device in the usage area during a demand response event based on the determination (e.g., [0032], [0039]-[0041], Fig. 3 #320, [0058]: “an instruction to modify an energy usage profile for a device and/or household may be based on instructions from a user and instructions from a utility company via a server”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
08/07/21